DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 09/23/2022 has been entered. Claim 10 was cancelled. Claims 1-9 and 11-17 remain pending in the application.    

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 102 and 103 rejections for claims 1-9 and 11-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the attached hub or wind turbine blade” which lacks a proper antecedent basis. For purposes of this examination, this limitation is interpreted as “the hub or the wind turbine blade attached to the second bearing element part”.
Claims 2-9 and 11-13 are also rejected under 35 U.S.C. 112(b) by their dependency on claim 1.
Claim 14 also recites “the attached hub or wind turbine blade” which lacks a proper antecedent basis.
Claims 15-17 are also rejected under 35 U.S.C. 112(b) by their dependency on claim 14.
Claim 4 recites “the radially arranged surface of the C-shaped bearing element”. Independent claim 1 recites two radially arranged surfaces. Therefore, it is unclear which of the two radially arranged surface is referred in claim 4. For purposes of this examination, this limitation is interpreted as “one of the radially arranged surface of the C-shaped bearing element”.
Similarly, claim 5 also recites “the radially arranged surface of the C-shaped bearing element”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Errard et al. (U.S. Pre-Grant Publication No. 2012/0243819), hereinafter “Errard”.

As per claim 1, Errard discloses a rotor for a wind turbine, the rotor comprising a hub (7; figure 1) and at least one wind turbine blade (5a-5c), each wind turbine blade being mounted on the hub (as shown; figure 1) via a bearing unit (11b, 13b, collectively; figure 6), each bearing unit comprising: a C-shaped bearing element (13b) defining an axially arranged surface and two radially arranged surfaces (see annotated figure 6 below), the C-shaped bearing element forming an inner ring of the bearing unit (as shown; figure 6), and a T-shaped bearing element (11b) comprising a protruding portion arranged between the radially arranged surfaces of the C-shaped bearing element (see annotated figure 6 below), the T-shaped bearing element forming an outer ring of the bearing unit (as shown; figure 6), wherein the bearing unit includes only three raceway pairs, comprising: a first raceway pair being formed between the protruding portion of the T- shaped bearing element and a first radially arranged surface of the C-shaped bearing element (first raceway pair encompassing bearing 15b; figure 6), a second raceway pair being formed between the protruding portion of the T-shaped bearing element and a second radially arranged surface of the C-shaped bearing element (second raceway pair encompassing bearing 19b; figure 6), and a third raceway pair being formed between the protruding portion of the T- shaped bearing element and the axially arranged surface of the C-shaped bearing element (third raceway pair encompassing bearings 17b and 170b; figure 6), wherein the hub (7) is attached to one of the C-shaped bearing element and the T- shaped bearing element (hub 7 attached to T-shaped bearing element 11b; figure 6) and a wind turbine blade (5c) is attached to and movable with the other of the C-shaped bearing element and the T-shaped bearing element (13b), and wherein the C-shaped bearing element comprises a first bearing element part and a second bearing element part (see annotated figure 6 below), and an interface between the first bearing element part and the second bearing element part is positioned in such a manner that the third raceway pair is formed between the protruding portion of the T-shaped bearing element and the first bearing element part of the C-shaped bearing element (see annotated figure 6 below) and the hub or the wind turbine blade is attached to the second bearing element part of the C-shaped bearing element such that the second bearing element part is positioned closer to the attached hub or wind turbine blade compared to the first bearing element part (see annotated figure 6 below).


    PNG
    media_image1.png
    626
    727
    media_image1.png
    Greyscale

As per claim 2, Errard discloses the rotor according to claim 1, and further discloses wherein the hub (7; figure 6) is attached to the T-shaped bearing element (11b), and the wind turbine blade (5c) is attached to the C- shaped bearing element (13b).

As per claim 3, Errard discloses the rotor according to claim 1, and further discloses wherein the interface between the first bearing element part and the second bearing element part is positioned between the protruding portion of the T-shaped bearing element and one of the radially arranged surfaces of the C-shaped bearing element, as viewed along an axial direction (the interface is located between the second radially arranged surface and the protruding portion; see annotated figure 6 above).

As per claim 6, Errard discloses the rotor according to claim 1, and further discloses wherein the first bearing element part and the second bearing element part of the C-shaped bearing element are assembled by means of bolts (via bolts shown; figure 6).

As per claim 7, Errard discloses the rotor according to claim 1, and further discloses wherein the hub or the wind turbine blade is attached to a radially extending part of the C-shaped bearing element, the radially extending part defining one of the radially arranged surfaces (blade 5c is attached to a radially extending part of the second bearing element of the C-shaped bearing element defining the second radially arranged surface; see annotated figure 6 above).

As per claim 8, Errard discloses the rotor according to claim 1, and further discloses wherein the radially arranged surfaces of the C-shaped bearing element are axially displaced from each other (see annotated figure 6 above).

As per claim 9, Errard discloses the rotor according to claim 1, and further discloses wherein the wind turbine blade is attached to the C-shaped bearing element or to the T-shaped bearing element by means of a plurality of bolts (plurality of nuts 27a shown, i.e., having plurality of bolts 27 attached to; figures 3, 5).

As per claim 11, Errard discloses the rotor according to claim 1, and further discloses wherein the C-shaped bearing element is movable relative to the T-shaped bearing element to permit pitch movements of the wind turbine blade relative to the hub (blade 5c pivot (pitch movement) about axis of elongation 50c; paragraph [0037]; figure 6).

As per claim 12, Errard discloses the rotor according to claim 1, and further discloses wherein roller elements arranged between at least one of the raceway pairs are arranged in cages (bearing races 11b and 13b form cages for roller bearings 15b, 19b; paragraph [0044]; figure 6).

As per claim 13, Errard discloses a wind turbine comprising a tower, a nacelle mounted on the tower, and a rotor according to claim 1 mounted rotatably on the nacelle (wind turbine 1 having tower 3 with a nacelle forming hub 7 and blades 5a-5c mounted to hub 7; figures 1, 2).

As per claim 14, Errard discloses a rotor for a wind turbine, the rotor comprising a hub (7; figure 1) and at least one wind turbine blade (5a-5c), each wind turbine blade being mounted on the hub (as shown; figure 1) via a bearing unit (11b, 13b, collectively; figure 6), each bearing unit comprising: a C-shaped bearing element (13b) defining an axially arranged surface and two radially arranged surfaces (see annotated figure 6 below), the C-shaped bearing element forming an inner ring of the bearing unit (as shown; figure 6), a T-shaped bearing element (11b) comprising a protruding portion arranged between the radially arranged surfaces of the C-shaped bearing element (see annotated figure 6 below), the T-shaped bearing element forming an outer ring of the bearing unit (as shown; figure 6), a first raceway pair being formed between the protruding portion of the T- shaped bearing element and a first radially arranged surface of the C-shaped bearing element, the first raceway pair accommodating a first plurality of roller bearings (first raceway pair encompassing bearings 15b; figure 6), a second raceway pair being formed between the protruding portion of the T-shaped bearing element and a second radially arranged surface of the C-shaped bearing element, the second raceway pair accommodating a second plurality of roller bearings (second raceway pair encompassing bearing 19b; figure 6), and a third raceway pair being formed between the protruding portion of the T- shaped bearing element and the axially arranged surface of the C-shaped bearing element, the third raceway pair accommodating a third plurality of roller bearings (third raceway pair encompassing bearings 17b and 170b; figure 6), wherein the C-shaped bearing element comprises a first bearing element part and a second bearing element part joined together at an interface at the axially arranged surface (see annotated figure 6 below), the interface being spaced away from where the third plurality of roller bearings engage the axially arranged surface (see annotated figure 6 below) such that the third raceway pair is formed between the protruding portion of the T-shaped bearing element and the first bearing element part of the C-shaped bearing element (see annotated figure 6 below), and wherein the hub (7) is attached to one of the second bearing element part of the C- shaped bearing element and the T-shaped bearing element (hub 7 attached to T-shaped bearing 11b; figure 6) and a wind turbine blade (5c) is attached to and movable with the other of the second bearing element part of the C- shaped bearing element and the T-shaped bearing element such that the second bearing element part is positioned closer to the attached hub or wind turbine blade compared to the first bearing element part (see annotated figure 6 below).


    PNG
    media_image1.png
    626
    727
    media_image1.png
    Greyscale

As per claim 15, Errard discloses the rotor according to claim 14, and further discloses wherein the interface intersects the axially arranged surface at a location that is outside a region of the axially arranged surface that opposes the protruding portion of the T-shaped bearing element (the interface intersects at the end of the axially arranged surface that is outside a region facing the protruding portion; see annotated figure 6 above).

As per claim 16, Errard discloses the rotor according to claim 1, and further discloses wherein the interface intersects the axially arranged surface at a location that opposes one of either the first raceway pair or the second raceway pair (the interface opposes bearing 19b in the second raceway pair; see annotated figure 6 above).


Allowable Subject Matter
Claims 4, 5 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 4 contains allowable subject matter wherein the interface between the first bearing element part and the second bearing element part of the C- shaped bearing element is positioned closer to the radially arranged surface of the C- shaped bearing element than to the protruding portion of the T-shaped bearing element. No prior art of record sufficiently teaches this feature. Furthermore, applicant’s disclosure teaches importance in the proportion of the first bearing element part to the second bearing element part, i.e., directly related to the location of the interface, which provides greater stiffness with respect to twisting. Therefore, the claimed location of the interface has a significance not recognized by the prior art. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to create the claimed invention.

Claim 5 contains allowable subject matter wherein the interface between the first bearing element part and the second bearing element part of the C- shaped bearing element intersects a part of the C-shaped bearing element defining the radially arranged surface of the C-shaped bearing element. No prior art of record sufficiently teaches this feature. Furthermore, applicant’s disclosure teaches importance in the proportion of the first bearing element part to the second bearing element part, i.e., directly related to the location of the interface, which provides greater stiffness with respect to twisting. Therefore, the claimed location of the interface has a significance not recognized by the prior art. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to create the claimed invention.

Claim 17 contains the same allowable subject matter of claim 4.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745